       Case 4:20-cv-02004 Document 13 Filed on 03/24/21 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

WENDY M. GARCIA,                                    §
    PLAINTIFF,                                      §
                                                    §
V.                                                  §    CIVIL ACTION NO. 4:20-CV-02004
                                                    §
PHH MORTGAGE CORPORATION,                           §
     DEFENDANT.                                     §

         PLAINTIFF’S RESPONSE TO DEFENDANT’S SUMMARY JUDGMENT

        Plaintiff WENDY M. GARCIA (“Plaintiff”) files this response to Defendant PHH

Mortgage Corporation’s (“Defendant”) summary judgment and would respectfully show unto the

Court as follows:

                               I.   BACKGROUND AND FACTS

     1. Plaintiff owns the real property at 11419 Blackhawk Blvd., Houston, Harris County, Texas

77089 (the “Property”) and has a mortgage with Defendant on the Property.

     2. During 2020, Plaintiff sought assistance with her mortgage with Defendant.

     3. While Plaintiff was working to obtain assistance with Defendant, Defendant represented

to Plaintiff on May 12, 2020 that “There are certain foreclosure protections to which this account

is entitled since we have received the complete application. Any applicable foreclosure actions

are on hold.” See Ex. B, Defendant Letter May 12, 2020 (emphasis added).

     4. Believing Defendant’s letter to be true and correct, Plaintiff continued working with

Defendant to try and obtain assistance, not worrying that any foreclosure would occur.

     5. While discussing her loan modification with Defendant, Defendant advised Plaintiff that a

foreclosure was indeed going to occur on June 2, 2020.




                                                1
       Case 4:20-cv-02004 Document 13 Filed on 03/24/21 in TXSD Page 2 of 5




     6. Plaintiff filed this lawsuit to stop Defendant’s foreclosure sale scheduled for June 2, 2020

and obtained a temporary restraining order on June 1, 2020 from the 190th Judicial District Court

of Harris County, Texas. See Ex. C, Temporary Restraining Order.

     7. Thanks to Plaintiff’s ability to obtain a temporary restraining order, the foreclosure was

stopped and the status quo was preserved and the Property was not foreclosed on.

     8. Plaintiff did not suffer damages per se since the temporary restraining order prevented the

foreclosure.

     9. However, Plaintiff did incur attorney’s fees to stop the foreclosure and preserve Plaintiff’s

rights in the Property. See Ex. D, Affidavit of Nicholas T. Martinez on Attorney’s Fees.

     10. Plaintiff is only seeking to recover those costs and fees and to preserve the status quo of

her Property.

                            II.     ARGUMENTS AND AUTHORITIES

A.      STANDARD OF REVIEW FOR SUMMARY JUDGMENT

     11. Summary judgment is only appropriate if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, show that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Hamburger v. State Farm Mut. Ins. Co., 361 F.3d 875, 879 (5th Cir. 2004). Facts and inferences

must be viewed in a light most favorable to the non-moving party. Williams v. Bramer, 180 F.3d

699, 702 (5th Cir. 1999).

B.    PLAINTIFF     IS   ENTITLED   TO   SEEK RECOVERY   ON   ATTORNEY’S FEES   FOR   OBTAINING   AN
INJUNCTION

     12. Multiple Texas courts have upheld an award of attorney’s fees where one party was granted

an injunction, but not monetary damages. Butler v. Arrow Mirror & Glass, Inc., 51 S.W.3d 787,




                                                  2
       Case 4:20-cv-02004 Document 13 Filed on 03/24/21 in TXSD Page 3 of 5




797 (Tex. App.- Houston [1st Dist.] 2001, no pet.); Williams v. Compressor Eng’g Corp, 704

S.W.2d 469, 474 (Tex. App.- Houston [14th Dist.] 1986, writ ref’d n.r.e).

     13. In the Arrow Mirror case, the Court ruled that an injunction was necessary to protect the

plaintiff’s interests, although the plaintiff failed in obtaining monetary damages from the

defendant. Butler v. Arrow Mirror & Glass, Inc., 51 S.W.3d at 797. The Court reasoned that by

obtaining an injunction in and of itself, that held considerable value and the recovery of attorney’s

fees was an addition to the plaintiff’s relief requested. Id.

     14. Here, the foreclosure did not occur because Plaintiff successfully obtained a court order

halting that foreclosure. Plaintiff had to expend attorney’s fees to stop that foreclosure. Plaintiff is

entitled to seek those fees as a recovery in this case.

C.      PLAINTIFF’S FRAUD CLAIM REMAINS

     15. A common law fraud claim requires a material representation, which was false, and which

was either known to be false when made or was asserted without knowledge of its truth, which

was intended to be acted upon, which was relied upon, and which caused injury. Zorrilla v. Aypco

Constr. II, LLC, 469 S.W.3d 143, 153 (Tex. 2015).

     16. Here, Defendant’s May 12, 2020 letter unequivocally stated that all foreclosures were on

hold and foreclosures would not go forward. However, Defendant notified Plaintiff of a new

foreclosure on June 2, 2020 and set that date for a foreclosure sale.

     17. Defendant materially represented that no foreclosures would occur. This statement was

patently false- Defendant set the Property for foreclosure on June 2, 2020.

     18. Defendant was fully aware that the statement they made on May 12, 2020 was false because

the declaration of Gina Feezer attached to Defendant’s motion admits as much. Ms. Feezer stated

that on May 8, 2020, Defendant noticed the Property for foreclosure and sent Plaintiff a copy of




                                                   3
      Case 4:20-cv-02004 Document 13 Filed on 03/24/21 in TXSD Page 4 of 5




that notice. See Declaration of Gina Feezer, ¶ 8. However, on May 12, 2020, Defendant represented

the exact opposite to Plaintiff- that there would be no foreclosures on the Property and that all

foreclosures are halted. Defendant cannot have it both ways- notice the Property for foreclosure

on May 8, 2020 and then four days later on May 12, 2020 represent that no foreclosures would

occur. However, after Plaintiff received the May 12, 2020 letter, Defendant represented that they

were indeed foreclosing on the Property. In addition, Defendant never removed the Property from

the June 2, 2020 foreclosure listings and never disavowed that foreclosure date with Harris County.

   19. Defendant argues at length that any oral representations made by Defendant are not

enforceable misrepresentations by citing a group of cases that discuss modifications to a deed of

trust or other mortgage documents. Plaintiff is not attempting to argue Defendant changed any

mortgage documents. On the contrary, Plaintiff is merely stating that Defendant stated, after the

May 12, 2020 letter, that the June 2, 2020 foreclosure proceeding was moving forward. The statute

of frauds does not bar Plaintiff from alleging this representation and does not remove the

representation from being considered as valid summary judgment evidence.

                                        III.    PRAYER

   20. Wherefore, Plaintiff that this Court deny Defendant PHH Mortgage Corporation’s Motion

for Summary Judgment and grant Plaintiff all other relief to which she is entitled.




                                                 4
     Case 4:20-cv-02004 Document 13 Filed on 03/24/21 in TXSD Page 5 of 5




                                             Respectfully submitted,

                                             THE WELSCHER MARTINEZ LAW FIRM

Dated: March 24, 2020                        /s/ Nicholas Martinez
                                             Nicholas T. Martinez, Attorney-in-charge
                                             TBN: 24087986
                                             S.D. Tex. No.: 2200215
                                             1111 North Loop West, Suite 702
                                             Houston, Texas 77008
                                             Telephone: (713) 862-0800
                                             Facsimile: (713) 862-4003
                                             Email: nmartinez@twmlawfirm.com
                                             ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of this Motion was filed with the Clerk of
Court through the CM/ECF system, which will automatically send electronic mail notification of
such filing to the CM/ECF registered participants as identified on the Electronic Mail Notice List
and the counsel listed below.

Via CM/ECF System
Robert T. Mowrey
Locke Lord LLP
2200 Ross Ave., Suite 2200
Dallas, Texas 75201-6776
Attorney for Defendant

Dated: March 24, 2020                        /s/ Nicholas Martinez
                                             Nicholas T. Martinez, Attorney-in-charge
                                             TBN: 24087986
                                             S.D. Tex. No.: 2200215
                                             1111 North Loop West, Suite 702
                                             Houston, Texas 77008
                                             Telephone: (713) 862-0800
                                             Facsimile: (713) 862-4003
                                             Email: nmartinez@twmlawfirm.com
                                             ATTORNEYS FOR PLAINTIFF




                                                5
